DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claims 1-5 and 23-37 is/are pending and under consideration for this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claim(s) 1-5 and 23-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7, 8, 10, 12, 13, 16, and 20 of U.S. Patent No. 9,988,734 B2 in view of Prabhakar et al (US 2010/0155254 A1).

Claim 1 of the instant invention and claim 4 of 734 claim a cup assembly for engaging a semiconductor substrate during electroplating, the cup assembly comprising: (a) a cup bottom element comprising a main body portion and a radially inwardly protruding moment arm, wherein the main body portion is rigidly affixed to another feature of the cup assembly and (b) an elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein the elastomeric sealing element is supported by the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating, wherein a top portion of the elastomeric sealing element is configured to receive an electrical contact element that contacts the substrate in said peripheral region when the sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate 

With regard to the limitation claiming “a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly”, Claim 4 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly.

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the 

Claim 2 of the instant invention in view of Prabhakar and claim 2 of 734 claim said peripheral region is substantially radially symmetric and characterized by a first radially inner diameter, wherein the region of contact between the substrate and the electrical contact element is substantially radially symmetric and characterized by a second radially inner diameter, and wherein the second radially inner diameter is larger than the first radially inner diameter.

Claim 3 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly. Claim 4 of 734 claim claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same 

Claim 4 of the instant invention in view of Prabhakar and claim 4 of 734 claim the electrical contact element disposed on the top portion of the elastomeric sealing element.

Claim 5 of the instant invention in view of Prabhakar and claim 5 of 734 claim the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches.

Claim 23 of the instant invention in view of Prabhakar and claim 7 of 734 claim an apparatus comprising: an elastomeric sealing element configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating, wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an electrical contact element that has a substantially flat but flexible contact portion, wherein the electrical contact element contacts the substrate in said peripheral region and deforms when pressed by the substrate when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical 

With regard to the limitation claiming “a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly”, Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly.

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly 

Claim 24 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor 

Claim 25 of the instant invention in view of Prabhakar and claim 12 of 734 claim the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 26 of the instant invention in view of Prabhakar and claim 13 of 734 claim upward protrusion of the elastomeric sealing element compresses when sealing against the substrate, and wherein before compression, the upward protrusion of the elastomeric sealing element is vertically above the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 27 of the instant invention in view of Prabhakar and claim 7 of 734 claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is 

Claim 28 of the instant invention in view of Prabhakar and claim 7 of 734 claim the electrical contact element including the substantially flat but flexible contact portion, wherein the substantially flat but flexible contact portion is shaped and sized to be disposed on the top portion of the elastomeric sealing element that is substantially horizontal.

Claim 29 of the instant invention and claim 7 of 734 claim an apparatus comprising: an electrical contact element including a flexible conductive material, wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on a radially inwardly protruding moment arm of a cup bottom, the radially inwardly protruding moment arm configured to support an elastomeric sealing element between the electrical contact element and the radially inwardly protruding moment arm, wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the substrate so as to define a peripheral region of the substrate from which plating solution is substantially excluded during electroplating; wherein the cup bottom includes a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, and wherein the electrical contact element is configured to contact the substrate in the peripheral region when the elastomeric sealing element seals against the substrate so that the electrical contact element is in electrical communication with the substrate during electroplating, wherein 

With regard to the limitation claiming “a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom during placement of the semiconductor substrate onto the cup assembly”, Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly.

734 does not explicitly teach that the moment arm and main body are formed of rigid material. Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the 

Claim 30 of the instant invention in view of Prabhakar and claim 7 of 734 claim the elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein a top portion of the elastomeric sealing element supports the electrical contact element.

Claim 31 of the instant invention in view of Prabhakar and claim 7 of 734 claim the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and the radial width of the radially inwardly protruding moment arm is at most 0.1 inches (“at most about 0.5 inches” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5).

Claim 32 of the instant invention in view of Prabhakar and claim 20 of 734 claim the elastomeric sealing element is integrated with the cup bottom.

Claim 33 of the instant invention in view of Prabhakar claims the radially inwardly protruding moment arm is configured to flex and the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 7 of 734 claims the ratio of the average vertical thickness of the main body portion to the average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein the radial width of the radially inwardly protruding moment arm is at most about 0.1 inches (“.5 inches or less” for 734) and wherein the radial width of the main body portion is about 3 inches (moment arm radial width of 0.5 inches and a ratio of radial width of the body and the arm being 5). This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would have a thickness of the moment arm that is configured to accommodate substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly. This is the same configuration of the claimed invention and thus the moment arm claimed by 734 would be configured to flex and the main body portion would be configured to remain rigid during placement of the semiconductor substrate onto the cup assembly.

Claim 34 of the instant invention in view of Prabhakar and claim 10 of 734 claim the electrical contact element is configured to conform to a portion of the shape of the substrate due at least in part to a counter force from compression of the elastomeric sealing element upon which the electrical contact element is disposed.

Claim 35 of the instant invention in view of Prabhakar and claim 12 of 734 claim the elastomeric sealing element has an upward protrusion which contacts and seals the substrate when the substrate is pressed against the elastomeric sealing element, wherein the upward protrusion is radially inward of a substantially horizontal portion of the elastomeric sealing element.

Claim 36 of the instant invention and claim 7 of 734 claim the electrical contact element that is substantially flat is shaped and sized to be disposed on the substantially horizontal portion of the elastomeric sealing element.

Claim 37 of the instant invention in view of Prabhakar and claim 16 of 734 claim the flexible conductive metal comprises palladium, silver, gold, and platinum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-5 and 23-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhakar et al (US 2010/0155254 A1). 

Claim 1: Prabhakar teaches a cup assembly for engaging a semiconductor substrate during electroplating (se e.g. abstract and Fig 1 of Prabhakar), the cup assembly comprising: (a) a cup bottom element comprising a main body portion (see e.g. #210 on Fig 2A of Prabhakar) and a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material (see e.g. [0057] of Prabhakar), wherein the main body portion is affixed to another feature of the cup assembly (see e.g. [0057] of Prabhakar), and (b) an elastomeric sealing element disposed on the radially inwardly protruding moment arm (see e.g. #212 on Fig 2A of Prabhakar), wherein the elastomeric sealing element, when pressed against by the semiconductor substrate, seals against the semiconductor substrate so as to define a peripheral region of the semiconductor substrate from which plating solution is substantially excluded during electroplating (see e.g. [0006] of Prabhakar), wherein a top portion of the elastomeric sealing element is configured to receive an electrical contact element (see e.g. #208 on Fig 2A of Prabhakar) that contacts the semiconductor substrate in said peripheral region when the sealing element seals against the semiconductor substrate so that the electrical contact element is in electrical communication with the semiconductor substrate during electroplating (see e.g. [0056] of Prabhakar), wherein the elastomeric sealing element and the electrical contact element are supported by a top surface of the radially inwardly protruding moment arm (see e.g. #16 on Fig 2A of Prabhakar).


The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly because Prabhakar teaches the moment arm is formed a stiff material that can withstand all the force of closing the cup assembly. 

Claim 2: Prabhakar teaches that said peripheral region is substantially radially symmetric and characterized by a first radially inner diameter, wherein the region of contact between the semiconductor substrate and the electrical contact element is substantially radially symmetric and characterized by a second radially inner diameter, and wherein the second radially inner diameter is larger than the first radially inner diameter (see e.g. inner and outer surfaces of seal #212 on Fig 3A and Fig 3B of Prabhakar)

Claim 3: Prabhakar teaches that the main body portion is configured to remain rigid during placement of the semiconductor substrate onto the cup assembly (see e.g. [0057] of Prabhakar). 

Prabhakar teaches the following about the moment arm in [0057], [0058], and [0061]:
During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside…In other embodiments, the fingers 220 and/or the lip 212b seal bend or compress when the wafer is introduced into the cup 2000 and both the tips 220 and the lip 212b are in the contact with the wafer…It should be noted deflection may happen either when the front surface 306 first contacts the tips 220 or when it first contacts the lip 212b.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the radially inwardly protruding moment arm is configured to flex because Prabhakar teaches the moment arm supports flexing structures and is designed to withstand all the force of closing the cup assembly. 

Claim 4: Prabhakar teaches that the electrical contact element disposed on the top portion of the elastomeric sealing element (see e.g. #208 on Fig 2A of Prabhakar).

Claim 5: Prabhakar does not explicitly teach that the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches. However, Prabhakar teaches the main body needs to have stiffness and able to withstand the force applied (see e.g. [0057] of Prabhakar). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Prabhakar by adjusting the height of the main body to make sure it has a stiffness and is able to withstand the force applied.

Claim 23: Prabhakar teaches an apparatus (see e.g. abstract of Prabhakar) comprising: an elastomeric sealing element (see e.g. #212 on Fig 2A of Prabhakar) configured to be disposed on and supported by a radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar) of a cup bottom (see e.g. #210 on Fig 2A of Prabhakar), wherein the elastomeric sealing element, when pressed against by a semiconductor substrate, seals against the semiconductor substrate so as to define a peripheral region of the semiconductor substrate from which plating solution is substantially excluded during electroplating (see e.g. [0006] of Prabhakar), wherein a top portion of the elastomeric sealing element that is substantially horizontal (see e.g. top flat portion of #212 on Fig 2A of Prabhakar) is configured to receive an electrical contact element that has a substantially flat but flexible contact portion (see e.g. #208 on Fig 2A of Prabhakar), wherein the electrical contact element contacts the semiconductor 

Prabhakar teaches the following about the moment arm in [0057]:
The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside.


Claim 24: Prabhakar teaches the following about the moment arm in [0057]:
The cup bottom 210 may have a tapered edge 216 at its innermost periphery, which is shaped in such ways as to improve flow characteristic of electrolyte/rinsate around the edge and improve bubble rejection characteristics…The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom element during 

Claim 25: Prabhakar teaches that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the semiconductor substrate is pressed against the elastomeric sealing element (see e.g. #212b on Fig 2A of Prabhakar), wherein the upward protrusion is radially inward of a substantially horizontal portion of the elastomeric sealing element (see e.g. flat portion to left of #212b on Fig 2A of Prabhakar).

Claim 26: Prabhakar teaches that the upward protrusion of the elastomeric sealing element compresses when sealing against the semiconductor substrate, and wherein before compression (see e.g. [0058] of Prabhakar), the upward protrusion of the elastomeric sealing element is vertically above the top portion of the elastomeric sealing element that is substantially horizontal (see e.g. #212b on Fig 2A of Prabhakar).

Claim 27: Prabhakar does not explicitly teach a ratio of an average vertical thickness of the main body portion to an average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein a radial width of the main body portion is between about 0.5 inches and about 3 inches and a radial width of the radially 
The cup bottom 210 may have a tapered edge 216 at its innermost periphery, which is shaped in such ways as to improve flow characteristic of electrolyte/rinsate around the edge and improve bubble rejection characteristics…The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Prabhakar by adjusting the height of the moment arm to make sure it has a stiffness and is able to withstand the force applied. Similarly, would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Prabhakar by adjusting the height of the main body to ensure it remains stiff because the main body is a distance away from the seal and contact area and is thicker than the moment.

Claim 28: Prabhakar teaches that the electrical contact element including the substantially flat but flexible contact portion, wherein the substantially flat but flexible contact portion is shaped and sized to be disposed on the top portion of the elastomeric sealing element that is substantially horizontal (see e.g. flat portion at the top of #212 and the portion of #208 on Fig 2A of Prabhakar). 

Claim 29: Prabhakar teaches an apparatus (see e.g. abstract of Prabhakar) comprising: an electrical contact element (see e.g. #208 on Fig 2A of Prabhakakr) including a flexible conductive material (see e.g. [0058] of Prabhakar), wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on a radially inwardly protruding moment arm of a cup bottom (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm configured to support an elastomeric sealing element (see e.g. #212 on Fig 2A of Prabhakar) between the electrical contact element and the radially inwardly protruding moment arm (see e.g. #216 on Fig 2A of Prabhakar), wherein the elastomeric sealing element, when pressed against by a semiconductor substrate, seals against the semiconductor substrate so as to define a peripheral region of the semiconductor substrate from which plating solution is substantially excluded during electroplating (see e.g. [0006] of Prabhakar); wherein the cup bottom includes a main body portion (see e.g. #210 on Fig 2A of Prabhakar) that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm (see e.g. [0057] of Prabhakar), the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element (see e.g. #216 on Fig 2A of Prabhakar), the radially inwardly protruding moment arm and the 

Prabhakar teaches the following about the moment arm in [0057]:
The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the force exerted on the lipseal 212 and the cup bottom 210 is at least about 200 pounds force. The closing force, which is also referred to as closing pressure, is exerted by the clamshell "cone" assembly, the portion of which that makes contact to the wafer backside.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that a thickness of the moment arm is configured such that it accommodates substantially all of the deflection of the cup bottom element during placement of a semiconductor substrate onto the cup assembly because Prabhakar 

Claim 30: Prabhakar teaches that the elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein a top portion of the elastomeric sealing element supports the electrical contact element (see e.g. #212 on Fig 2A of Prabhakar)

Claim 31: Prabhakar does not explicitly teach that the cup bottom comprising the main body portion and the radially inwardly protruding moment arm, wherein a ratio of an average vertical thickness of the main body portion to an average vertical thickness of the radially inwardly protruding moment arm is greater than about 5, and wherein a radial width of the main body portion is between about 0.5 inches and about 3 inches and a radial width of the radially inwardly protruding moment arm is at most about 0.1 inches the radially inwardly protruding moment arm supports the elastomeric sealing element and the electrical contact element.

However, Prabhakar teaches the following about the moment arm in [0057]:
The cup bottom 210 may have a tapered edge 216 at its innermost periphery, which is shaped in such ways as to improve flow characteristic of electrolyte/rinsate around the edge and improve bubble rejection characteristics…The cup bottom 210 may be made of a stiff, corrosive resistant material, such as stainless steel, titanium, and tantalum. During closing, the cup 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Prabhakar by adjusting the height of the moment arm to make sure it has a stiffness and is able to withstand the force applied. Similarly, would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Prabhakar by adjusting the height of the main body to ensure it remains stiff because the main body is a distance away from the seal and contact area and is thicker than the moment.

Claim 32: Prabhakar teaches that the elastomeric sealing element is integrated with the cup bottom (see e.g. #212a on Fig 2A of Prabhakar).

Claim 33: Prabhakar teaches the following about the moment arm in [0057], [0058], and [0061]:
During closing, the cup bottom 210 supports the lipseal 212 when the force is exerted through the wafer to avoid clamshell leakage during wafer immersion as further described in the context of FIGS. 3A and 3B. In certain embodiments, the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the radially inwardly protruding moment arm is configured to flex because Prabhakar teaches the moment arm supports flexing structures and is designed to withstand all the force of closing the cup assembly. Since the main body is a distance away from the seal and contact area and is thicker than the moment, it would have been obvious to a person having ordinary skill in the art at the time of filing that it would remain rigid.

Claim 34: Prabhakar teaches that the electrical contact element is configured to conform to a portion of the shape of the semiconductor substrate due at least in part to a counter force from compression of the elastomeric sealing element upon which the electrical contact element is disposed (see e.g. [0062] of Prabhakar). 

Claim 35: Prabhakar teaches that the elastomeric sealing element has an upward protrusion which contacts and seals the semiconductor substrate when the 

Claim 36: Prabhakar teaches that the electrical contact element that is substantially flat is shaped and sized to be disposed on the substantially horizontal portion of the elastomeric sealing element (see e.g. flat portions of #212 and #208 of Prabhakar)

Claim 37: Prabhakar teaches that the flexible conductive metal comprises stainless-steel (see e.g. [0008] of Prabhakar). 

 Response to Arguments
Applicant’s arguments filed on 11/09/2020 with respect to the rejection(s) of the claim(s) over Keigler under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Prabhakar. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795